Examiner’s Comments
1.	This office action is in response to the amendment received on 12/15/2021.
	Claims 12-14 have been canceled by applicant.
	Claims 1-11 and 15-20 are pending and have been examined on the merits, and now allowed.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  
With respect to claims 1-11, applicant’s amendment has now placed the application in condition for allowance over the prior art of record.
With respect to claims 15-20, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical stapling device and the channel extension including a base wall and side walls defining a cavity, the cavity receiving the distal portion of the cartridge body, wherein the channel extension is spaced from the proximal portion of the cartridge body.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
12/27/2021